DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 18 March 2022 has been considered by the Examiner. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
3. 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

4. 	When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

5. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-8 are drawn to a method comprising nanoparticles and exposing the nanoparticles to an electric field.
	II. Claims 9-13 are drawn to a method comprising the administration of a composition to a subject. Specifically, the composition comprises nanoparticles and a pharmaceutically acceptable support. Furthermore, the method comprises exposing the subject to an electric field. 
	III. Claims 14-15 are drawn to a kit comprising two distinct nanoparticles. 

6. 	During a telephone conversation with David Saliwanchik on 27 October 2022 a provisional election was made with traverse to prosecute the invention of group II, claims 9-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-8 and 14-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Khizroev et al. (US 2013/0317279 A1) in view of Pottier et al. (US 2014/0335015 A1).
	Regarding claim 9, Khizroev teaches a method for normalizing impaired synchronization of oscillations within and/or between neuronal networks within and/or between distinct regions of the brain in a patient in need thereof (the stimulation provides treatment to the neural network inside the patient’s brain [abstract, 0007, 0024, 0029, claim 1]. Specifically, the stimulation of the neural network helps patients who are suffering from Parkinson’s disease [0017, 0022-0024, 0031]. For example, the stimulation may help fully recover the damaged signals in the thalamic region of the brain [0031]), wherein the method comprises i) administering a composition to the subject, the composition comprising nanoparticles (the composition or solution comprises nanoparticles [0007, 0030]), and the nanoparticle or nanoparticles aggregate material being selected from a conductor material selected from a metal having a standard reduction potential E° above 0.2 selected from Au (Applicant states that gold comprises a standard reduction potential E° above 0.2 [specification: page 19, lines 15-25]. Specifically, Khizroev teaches a gold coating that is disposed on the nanoparticles [0027]) and ii) exposing the subject to an electric field (an electro-magnetic coil causes the nanoparticles to generate an electric field in a subject’s brain [0016, 0024]).
	Khizroev does not explicitly teach the composition to comprise a pharmaceutically acceptable support. 
	The prior art by Pottier is analogous to Khizroev, as they both teach nanoparticles that can be utilized within a human being ([abstract, 0016]). 
	Pottier teaches the composition to comprise a pharmaceutically acceptable support (the composition comprises a nanoparticle and a pharmaceutically acceptable carrier [0016, 0094]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Khizroev’s composition to comprise a pharmaceutically acceptable support, as taught by Pottier. The advantage of this modification will provide a pharmaceutical carrier for the nanoparticles. Furthermore, the pharmaceutical carrier will allow for adding additional polymers, stabilizers, surfactants, saline, and other formulations if needed (see paragraphs [0094, 0096-0097] by Pottier). 
Regarding claim 10, Pottier teaches wherein the composition comprises gold nanoparticles ([abstract, 0038, 0047, 0050]) coated with a biocompatible agent having a negative surface charge (the nanoparticle may comprise an agent forming a negative charge on the nanoparticle surface [0086]). 
Regarding claim 12, Khizroev teaches wherein the patient is suffering from a neurological disease selected from Parkinson disease ([0022-0023, 0031]). 
Regarding claim 13, Pottier teaches wherein the composition comprises at least two distinct nanoparticles and/or nanoparticles aggregates (the nanoparticles or nanoparticle aggregates can be made of different materials [abstract, 0045, 0047, 0050]. For example, the first nanoparticle may have a gold material and the second nanoparticle may have a platinum material [abstract, 0050]), each nanoparticle or nanoparticles aggregate comprising a distinct material selected from a conductor material selected from a metal having a standard reduction potential E° above 0.2 selected from Pt and Au (Applicant states that gold and platinum both comprise a standard reduction potential E° above 0.2 [specification: page 19, lines 15-25]. Specifically, Pottier teaches wherein the first nanoparticle may have a gold material and the second nanoparticle may have a platinum material [abstract, 0050]). 

9. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khizroev et al. in view of Pottier et al., further in view of Walder et al. (US 2017/0050046 A1)
Regarding claim 11, Khizroev in view of Pottier suggests the method of claim 9. Pottier teaches the nanoparticles to be coated with a biocompatible agent having a negative surface charge (the nanoparticle may comprise an agent forming a negative charge on the nanoparticle surface [0086]). 
Khizroev and Pottier do not explicitly teach the nanoparticles to be composed of a silicon material.  
The prior art by Walder is analogous to Khizroev, as they both teach the use of a stimulus and a pharmaceutical composition to treat Parkinson’s disease ([abstract, 0445]). Similar to Khizroev, Walder also utilizes nanoparticles and an electrical field during the treatment ([0166, 0199, 0752, claims 57-58]). 
Walder teaches the nanoparticles to be formed from silicon ([0345]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the nanoparticles suggested by Khizroev in view of Pottier to be composed of a silicon material, as taught by Walder. The advantage of the silicon material will allow the nanoparticles to be configured to emit electromagnetic radiation (see paragraph [0345] by Walder).  


Statement on Communication via Internet
 10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 	

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792